Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 2, 2009 CURTISS-WRIGHT CORPORATION ( Exact Name of Registrant as Specified in Its Charter) Delaware 1-134 13-0612970 State or Other Commission File IRS Employer Jurisdiction of Number Identification No. Incorporation or Organization 4 Becker Farm Road Roseland, New Jersey 07068 Address of Principal Executive Offices Zip Code Registrant's telephone number, including area code: (973) 597-4700 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 SECTION 8  OTHER EVENTS ITEM 8.01. OTHER EVENTS . On March 2, 2009, Management of Curtiss-Wright Corporation (the Company) concluded that the previously issued financial information contained in the Companys Press Release dated February 17, 2009, announcing the Companys 2008 fourth quarter and year-end financial results, require revision and should no longer be relied upon. On February 25, 2009, the Company was informed that Eclipse Aviation Corp. (Eclipse) will not contest a motion by senior secured creditors to convert Eclipses bankruptcy status from Chapter 11 to Chapter 7, essentially forcing liquidation. As a result, the Company increased its inventory reserves by $2.6 million, which will reduce the Companys 2008 pre-tax earnings by $2.6 million, or $.04 per diluted share, from the amounts that were previously announced. The decision to revise the financial statements was made by the Company's management and approved by the Board of Directors. A copy of the Company's March 2, 2009 press release with respect to these revisions is attached as Exhibit 99.1 and is incorporated by reference into this Item 8.01. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (a) Not applicable. (b) Not applicable. (c) Exhibits. 99.1 Press Release dated March 2, 2009 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CURTISS-WRIGHT CORPORATION By: /s/ Glenn E. Tynan Glenn E. Tynan Vice-President and Chief Financial Officer Date: March 2, 2009 3 EXHIBIT INDEX Exhibit Number Description Press Release, dated March 2, 2009 4
